            Case 3:21-cv-00242-WBV-SDJ          Document 76      09/13/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

ABBY OWENS, ET AL                      *        NO.: 3:21-cv-00242
                                       *
VERSUS                                 *        JUDGE: WBV
                                       *
LOUISIANA STATE UNIVERSITY,            *        MAGISTRATE JUDGE: SDJ
ET AL                                  *
                                       *
******************************************************************************
  JOINT MOTION TO COMPEL RICO CASE STATEMENT OR, ALTERNATIVELY,
   MOTION FOR RICO CASE STATEMENT PURSUANT TO FEDERAL RULE OF
  CIVIL PROCEDURE 12(e), MOTION FOR STATUS CONFERENCE AND MOTION
         FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADINGS

           NOW INTO COURT, through undersigned counsel, come Defendants, Louisiana State

University, the Board of Supervisors of Louisiana State University and Agricultural and

Mechanical College, “O” The Rosy Finch Boyz, LLC, F. King Alexander, Joseph Alleva, Verge

Ausberry, Jonathan Sanders, Tracy Blanchard, Maria Fuentes-Martin, Sharon Lewis, James

Marchand, A.G. Monaco, Miriam Segar, Julia Sell, Michael Sell, Keava Soil-Cormier, Jennie

Stewart, and Edward J. Orgeron, Jr. (collectively, “Defendants”), who respectfully move this

Honorable Court to compel Plaintiffs to file their case statement in accordance with the Court’s

RICO Order issued on July 28, 2021,1 as amended by its September 8, 2021 Order,2 since this is

still a RICO case. Alternatively, Defendants respectfully move this Honorable Court to issue a

supplemental or amended RICO Order for Plaintiffs to file a case statement setting forth in detail

and with specificity the facts they are relying upon to initiate their state racketeering or RICO

claims as a result of the “reasonable inquiry” required by Federal Rule of Civil Procedure 11, and

to establish an efficient procedure for handling their claims.



1
    R. Doc. 48.
2
    R. Doc. 70.

                                                 1
          Case 3:21-cv-00242-WBV-SDJ            Document 76       09/13/21 Page 2 of 8




         In addition, Defendants respectfully request that the Court extend their deadline to file

responsive pleadings until twenty-one (21) days after Plaintiffs’ file their RICO case statement

pursuant to this Honorable Court’s September 8th Order,3 or any supplemental or amended RICO

Order issued by the Court. Alternatively, Defendants respectfully request a twenty-one (21) day

extension of time to file responsive pleadings from the current response deadline of September 28,

2021, or until October 19, 2021, due to the extensive damage caused by Hurricane Ida, which left

numerous attorneys involved in this matter displaced or without essential services such as power

and internet. Defendants further request that the Court schedule a status conference with all parties

to address these matters. Defendants will also be filing a Motion for Expedited Consideration

contemporaneously with the filing of these motions. In support of their motions, Defendants aver

as follows:

                                                 1.

         On April 26, 2021, Plaintiffs filed a Class Action Complaint and Jury Demand, asserting

various claims against Defendants, among others, including federal and state civil racketeering

claims under the Racketeering Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-

1968, and the Louisiana Racketeering Act, La. R.S. 15:1351, et seq.4 On June 25, 2021, Plaintiffs

filed an Amended Class Action Complaint and Jury Demand (“Amended Complaint”), which

named additional plaintiffs and defendants, and asserted the same racketeering or RICO claims

against Defendants as in the original complaint.5




3
  R. Doc. 70.
4
  R. Doc. 1.
5
  R. Doc. 2.

                                                 2
         Case 3:21-cv-00242-WBV-SDJ              Document 76       09/13/21 Page 3 of 8




                                                  2.

        Because of these racketeering claims, this Honorable Court issued a RICO Order, on July

28, 2021, “designed to establish an efficient procedure for handling this RICO case.” 6 In its Order,

the Court correctly directed Plaintiffs to file a “RICO case statement” identifying “the facts each

plaintiff relies upon to initiate this RICO complaint as a result of the ‘reasonable inquiry’ required

by Federal Rule of Civil Procedure 11”7 – a directive that applies equally to Plaintiffs’ federal and

state racketeering claims.

                                                  3.

        The RICO Order contains twenty (20) enumerated paragraphs, with additional sub-

paragraphs, setting forth the particular information Plaintiffs must include in their RICO case

statement. For instance, the Court ordered each plaintiff to state, in detail and with specificity, the

(1) “alleged misconduct…and basis of liability of each defendant”; (2) the “pattern of

racketeering…for each RICO claim,” including “the alleged predicate acts,” “the dates of the

predicate acts, the participants in the predicate acts…and the facts surrounding each predicate

act”; and (3) “how each victim was allegedly injured,” by each defendant’s alleged misconduct,

including the “alleged injury to each plaintiff’s business or property”8 – all of which apply equally

to both the federal and Louisiana RICO claims. The RICO Order also requested Plaintiffs provide

any additional information that would assist the Court to process their RICO claims.

                                                  4.

        The deadline for Plaintiffs to file the RICO case statement was originally August 17, 2021,

but was extended, at Plaintiffs’ request, until September 7, 2021.9 In the interests of efficiency


6
  R. Doc. 48.
7
  R. Doc. 48 (emphasis added).
8
  R. Doc. 48 (emphasis added).
9
  R. Doc. 51; R. Doc. 54.

                                                  3
          Case 3:21-cv-00242-WBV-SDJ                  Document 76          09/13/21 Page 4 of 8




and economy, the Court allowed Defendants to file responsive pleadings twenty-one (21) days

after the RICO case statement was filed, or by September 28, 2021.10

                                                       5.

        On September 1, 2021, mere days before the case statement filing deadline, Plaintiffs

requested all defendants’ consent to their filing of a second amended complaint to remove their

federal RICO claims only (Count XVIII), which would “eliminate the need for the filing of the

RICO statement,”11 despite their continued pursuit of their corresponding Louisiana RICO claims.

                                                       6.

        On September 7, 2021, the (pre-Ida) deadline for Plaintiffs to file their RICO case

statement, Plaintiffs, instead, filed a Notice of Dismissal, removing their federal RICO claims in

Count XVIII, as well as “paragraphs 535-542, 544-547, and 549-552” from their Amended

Complaint, while maintaining their Louisiana RICO claims and certain non-consecutive

paragraphs of their federal RICO claims that purportedly supported the state racketeering claims.12

                                                       7.

        On September 8, 2021, this Honorable Court reset the deadline for Plaintiffs to file their

RICO case statement, in accordance with the Court’s RICO Order, to September 27, 2021,13

pursuant to the General Oder No. 2021-7, Omnibus Order Suspending Deadlines issued by Chief

Judge Shelly D. Dick on September 2, 2021, extending all deadlines and delays for thirty (30) days

commencing from August 26, 2021, due to Hurricane Ida.




10
   R. Doc. 59; R. Doc. 60; R. Doc. 68 (Maria Fuentes-Martin’s response deadline was extended to October 12, 2021).
11
   R. Doc. 71-2: TAF Exhibit A, at pp. 7-8.
12
   R. Doc. 67.
13
   R. Doc. 70

                                                        4
        Case 3:21-cv-00242-WBV-SDJ              Document 76       09/13/21 Page 5 of 8




                                                 8.

       Because Plaintiffs continue to pursue state racketeering claims under Louisiana’s RICO

statute, which has nearly identical pleading requirements and involves equally complex issues as

its federal counterpart, the same efficiency, economy and fairness considerations underlying the

Court’s original RICO order are still present. The Court’s authority for requiring the filing of a

RICO case statement is amply supported by the Federal Rules of Procedure, which apply equally

to all claims asserted by Plaintiffs – whether based on state or federal law.

                                                 9.

       For these reasons and for the reasons detailed more fully in the accompanying

memorandum in support, Defendants respectfully request that this Honorable Court grant their

motion and compel Plaintiffs to file the case statement identifying the facts each plaintiff relies

upon to support their Louisiana RICO claims and providing the specific information required by

the Court in its RICO Order. Defendants further respectfully request that the Court allow

Defendants to file responsive pleadings twenty-one (21) days after Plaintiffs’ file their RICO case

statement. Alternatively, Defendants request that the Court grant them a twenty-one (21) extension

to file responsive pleadings from their current response deadline or until October 19, 2021.

                                                 10.

       Additionally, Defendants respectfully request that this Honorable Court schedule a status

conference with all parties to address the RICO case statement, Defendants’ response deadlines

and obligations, and the efficient and effective handling of these complex proceedings.




                                                 5
            Case 3:21-cv-00242-WBV-SDJ          Document 76      09/13/21 Page 6 of 8




                                                 11.

           On September 9, 2021, Plaintiffs’ counsel notified all defense counsel, via email, that

Plaintiffs oppose all requested relief, including a status conference with the Court.14 Plaintiffs

subsequently notified the Court and all defense counsel, on September 13, 2021, after TAF filed

its Motion to Compel RICO Case Statement, that Plaintiffs are not opposed to an expedited

briefing schedule or status conference should the Court determine either would be helpful but

continue to oppose all other relief sought by Defendants.

Respectfully submitted by:

JEFF LANDRY
ATTORNEY GENERAL                                       JEFF LANDRY
                                                       ATTORNEY GENERAL
By: /s/ S. Brooke Barnett-Bernal
Michael A. Patterson (#10373)                          By: /s/ Wayne T. Stewart
S. Brooke Barnett-Bernal (#31031)-T.A.                 Alejandro “Al” R. Perkins (# 30288)
Seth F. Lawrence (#38316)                              Wayne T. Stewart, (# 30964)
Special Assistant Attorneys General                    Evan M. Alvarez (# 31596)
LONG LAW FIRM, L.L.P.                                  HAMMONDS, SILLS, ADKINS, GUICE,
1800 City Farm Drive, Building 6                       NOAH & PERKINS, LLP
Baton Rouge, LA 70806                                  Special Assistant Attorneys General
Telephone: (225) 922-5110                              2431 S. Acadian Thruway, Suite 600
Facsimile: (225) 922-5105                              Baton Rouge, LA 70808
map@longlaw.com                                        Telephone: (225-923-3462
bbb@longlaw.com                                        aperkins@hamsil.com
sfl@longlaw.com                                        ealvarez@hamsil.com
Attorneys for Joseph “Joe” Alleva                      wstewart@hamsil.com
                                                       Attorneys for F. King Alexander




14
     R. Doc. 71-2: TAF Exhibit A, at pp. 1-2.

                                                  6
        Case 3:21-cv-00242-WBV-SDJ           Document 76     09/13/21 Page 7 of 8




JEFF LANDRY                                       JEFF LANDRY
ATTORNEY GENERAL                                  ATTORNEY GENERAL

By: /s/ Renee Culotta                             By: /s/ Susan W. Furr
Renee Culotta (La. Bar No. 24436)                 Susan W. Furr Bar Roll No. 19582
Benjamin M. Castoriano (La. Bar No. 31093)        Karleen J. Green Bar Roll No. 25119
FRILOT L.L.C.                                     Shelton Dennis Blunt Bar Roll No. 21230
1100 Poydras Street, Ste. 3700                    Michael B. Victorian Bar Roll No. 36065
New Orleans, LA 70163                             Molly C. McDiarmid Bar Roll No. 36426
Telephone: (504) 599-8085                         Special Assistant Attorneys General
Facsimile: (504) 599-8267                         PHELPS DUNBAR, LLC
Email: rculotta@frilot.com                        II City Plaza |400 Convention St., Ste. 1100
bcastoriano@frilot.com                            Baton Rouge, Louisiana 70802
Attorneys for Sharon Lewis                        Telephone: (225) 346-0285
                                                  Facsimile: (225) 381-9197
JEFF LANDRY                                       Email: susie.furr@phelps.com
ATTORNEY GENERAL                                  Email: karleen.green@phelps.com
                                                  Email: dennis.blunt@phelps.com
By: /s/ Mark R. Pharr, III                        Email: michael.victorian@phelps.com
Mark R. Pharr, III (21019)                        Email: molly.mcdiarmid@phelps.com
Lindsay M. Young, (31261)                         Attorneys for Louisiana State University
Special Assistant Attorneys General               and The Board of Supervisors of Louisiana
328 Settlers Trace Blvd.                          State University and Agricultural and
Lafayette, LA 70508                               Mechanical College
Telephone: (337) 735-1760
Facsimile: (337) 993-0933                         JEFF LANDRY
tiger@gallowaylawfirm.com                         ATTORNEY GENERAL
LMeador@gallowaylawfirm.com
Counsel for Defendants, Jonathan Sanders,         By: /s/ Dennis J. Phayer
Tracy Blanchard, and Maria Fuentes-               Dennis J. Phayer (10408)
Martin                                            Gregory C. Fahrenholt (28572)
                                                  Sylvia M. Zarzeka (38451)
JEFF LANDRY                                       Special Assistant Attorneys General
ATTORNEY GENERAL                                  BURGLASS & TANKERSLEY, LLC
                                                  5213 Airline Drive
By: /s/ Darren A. Patin                           Metairie, LA 70001
Darren A. Patin, #23244                           Tel: (504) 836-0412
Special Assistant Attorney General                Fax: (504) 287-0452
One Galleria Boulevard, Suite 1400                dphayer@burglass.com
Metairie, Louisiana 70001                         gfahrenholt@burglass.com
Telephone: (504) 836-6500                         szarzeka@burglass.com
Facsimile: (504) 836-6565                         Counsel for Defendants, Jennie Stewart,
dpatin@hmhlp.com                                  A.G. Monaco and James Marchand
Counsel for Defendant, Verge Ausberry




                                              7
        Case 3:21-cv-00242-WBV-SDJ         Document 76     09/13/21 Page 8 of 8




JEFF LANDRY                                     JEFF LANDRY
ATTORNEY GENERAL                                ATTORNEY GENERAL

By: /s/ Mary Ann White                          By: /s/ John Nicherson Chappuis
John C. Walsh (LA 24903)                        John N. Chappuis (#4039)
Jeffrey K. Cody (LA 28536)                      Lamont P. Domingue (#20787)
Mary Ann White (LA 29020) (Lead Counsel)        Beau Anthony LeBlanc (#32549)
SHOWS, CALI & WALSH, L.L.P.                     Special Assistant Attorneys General
Special Assistant Attorneys General             700 St. John Street / P.O. Box 3527
628 St. Louis Street (70802)                    Lafayette, LA 70502-3527
P.O. Box 4425                                   Telephone: (337) 232-9700
Baton Rouge, LA 70821-4425                      Facsimile: (337) 235-4943
Telephone: (225) 346-1461                       jnc@volalaw.com
Facsimile: (225) 346-1467                       lpd@volalaw.com
john@scwllp.com                                 bal@volalaw.com
jeffreyc@scwllp.com                             Attorneys for Keava Soil-Cormier
maryannw@scwllp.com
Attorneys for Miriam Segar                      JEFF LANDRY
                                                ATTORNEY GENERAL
JEFF LANDRY
ATTORNEY GENERAL                                By: /s/ Stephanie B. Laborde
                                                Stephanie B. Laborde (#20908)
By: /s/ Sidney W. Degan, III                    Benjamin M. Chapman (#28325)
SIDNEY W. DEGAN, III (#04804)                   Milling Benson Woodward, LLP
KEITH A. KORNMAN (#23169)                       6421 Perkins Road, Building B, Suite B
BRIAN HARRELL (#28439                           Baton Rouge, Louisiana 70802
JENA W. SMITH (#25255)                          Telephone: (225) 291-7300
Special Assistant Attorneys General             Facsimile: (225) 291-4524
DEGAN, BLANCHARD & NASH                         slaborde@millinglaw.com
400 Poydras Street, Suite 2600                  bchapman@millinglaw.com
New Orleans, LA 70130                           Attorneys for Edward J. Orgeron, Jr.
Telephone: (504) 529-3333
Facsimile: (505) 529-3337                       /s/ Carroll Devillier, Jr.
sdegan@degan.com                                Carroll Devillier, Jr. (La. Bar Roll #30477)
kkornman@degan.com                              carroll.devillier@bswllp.com
Attorneys for Defendants,                       David M. Charlton (La. Bar Roll #1759)
Julia Sell and Michael Sell                     david.charlton@bswllp.com
                                                BREAZEALE, SACHSE & WILSON,
                                                L.L.P.
                                                23rd Floor, One American Place
                                                Post Office Box 3197
                                                Baton Rouge, LA 70821-3197
                                                Telephone (225) 387-4000
                                                Telecopier (225) 381-8029
                                                Attorneys for “O” The Rosy Finch Boyz,
                                                LLC

                                            8
